Case: 16-60773     Document: 00516048052          Page: 1    Date Filed: 10/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 8, 2021
                                   No. 16-60773                         Lyle W. Cayce
                                                                             Clerk

   Planned Parenthood Southeast, Incorporated; Planned
   Parenthood Greater Memphis Region, Incorporated;
   Jane Doe; Jane Doe #2,

                                                            Plaintiffs—Appellees,

                                       versus

   Drew Snyder, Executive Director, Mississippi Division of Medicaid, in his
   official capacity,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:16-CV-454


   Before Owen, Chief Judge, and Dennis, and Willett, Circuit Judges.
   Per Curiam:*
          IT IS ORDERED that the joint motion of the parties to dismiss the
   appeal as moot is GRANTED.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 16-60773     Document: 00516048052          Page: 2   Date Filed: 10/08/2021

                                   No. 16-60773




         IT IS FURTHER ORDERED that the judgment of the district
   court is vacated, the appeal is dismissed, and the case is remanded to the
   district court with instructions to dismiss plaintiffs’ complaint for lack of
   jurisdiction. See United States v. Munsingwear, Inc., 340 U.S. 36, 39–40
   (1950).




                                        2